Order entered January 12, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01469-CV

                    IN THE INTEREST OF A.J.G, S.S.G., AND R.M.G.
                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-52068-2013

                                           ORDER
       Before the Court are appellant’s December 23, 2014 motion for a 90 day extension of

time in which to file his appellant’s brief and appellant’s December 23, 2014 motion for a copy

of the clerk’s record. By postcard dated December 19, 2014 the Court granted appellant a thirty

day extension of time until January 18, 2015 to file his appellant’s brief. By letter dated today,

the Court has suspended all pending deadlines in the appeal pending receipt of the trial court’s

ruling on a motion pursuant to rule 306a of the Texas Rules of Civil Procedure. Accordingly, we

DENY the motion for extension of time to file appellant’s brief as moot. We will take no action

on appellant’s request for the clerk’s record pending determination of the court’s jurisdiction

over this appeal.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE